Case 1:20-cv-21092-CMA Document 5-1 Entered on FLSD Docket 03/13/2020 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                          IN ADMIRALTY

                                  CASE NO.: 1:20-cv-21092-CMA


   IN RE:

   VERIFIED       COMPLAINT       OF      GOD’S
   BLESSING LTD., legal owner, and ROGER
   WEST, beneficial owner, of a 2003 built 29.33-
   meter Pershing motor yacht named “Exodus”,
   Cayman Islands Shipping Registry Official
   Number 745268, her engines, tackle, furniture,
   furnishings, tender, personal watercraft and
   appurtenances, for Exoneration from or
   Limitation of Liability,

                Petitioners.
                                         _________ /

       ORDER APPROVING AD INTERIM STIPULATION OF VALUE, DIRECTING
                  ISSUANCE OF MONITION AND INJUNCTION

         A Verified Complaint having been filed herein on the 12th day of March, 2020, by

  Plaintiffs, God’s Blessing Ltd. and Roger West, as owners of the 2003 built 29.33-meter Pershing

  motor yacht named “Exodus”, Cayman Islands Shipping Registry Number 745268 (the “Vessel”),

  for exoneration from and/or limitation of liability as provided for in the Act of Congress embodied

  in 46 U.S.C. §§ 30501 et. seq. and pursuant to Rule F of the Supplemental Rules for Certain

  Admiralty or Maritime Claims of the Federal Rules of Civil Procedure, together with the statutes

  supplemental thereto and amendatory thereof, and also contesting its liability independently of the

  limitation of liability claims under said Acts, Treaty or Code for any loss, damages, deaths,

  personal injuries, damage or destruction of property or other occurrences arising from the accident

  which occurred on or about September 16, 2019, on the navigable waterways of Miami-Dade
Case 1:20-cv-21092-CMA Document 5-1 Entered on FLSD Docket 03/13/2020 Page 2 of 4




  County, Florida as further described in the Verified Complaint for Exoneration from or Limitation,

  and said Verified Complaint also stating the alleged facts and circumstances on which such

  exoneration from or limitation of liability is claimed;

          And Plaintiffs having deposited with the Court as security for the benefit of Claims, an Ad

  Interim Stipulation of Value and Stipulation of Costs not less than or equal to the amount of value

  of their interest in the Vessel as required by the rules of this Court and by the law,

          IT IS ORDERED AND ADJUDGED, that the Ad Interim Stipulation for the value of

  Plaintiffs’ interest in the Vessel, for no more than the amount of $936,036.00, including costs of

  court and interest at the rate of six percent (6%) per annum from date hereof, and filed herein by

  Plaintiffs, be accepted as Ad Interim Stipulation for the purpose of this action and that it be

  approved as to form and quantum.

          IT IS FURTHER ORDERED AND ADJUDGED that Plaintiffs and any Claimant who

  may properly become a party hereto may contest the amount of value of Plaintiffs’ interest in the

  Vessel as fixed in said Ad Interim Stipulation, subject to such increases or decreases in the amount

  of such Stipulation, together with adequate security, as the Court may from time to time order

  according to the rules and practices of this Court may adjudge.

          IT IS FURTHER ORDERED AND ADJUDGED that if the amount of this Ad Interim

  Stipulation is not contested by any Claimant herein, said Stipulation shall stand as a Stipulation for

  Value and an appraisal by a Commissioner will not be required.

          NOW, THEREFORE, it is ordered that a Monition issue out of and under the seal of this

  Court against all persons or corporations claiming damage for any and all loss, destruction,

  damage, injuries, and/or death allegedly as a result of the occurrences and happenings recited in

  the Verified Complaint, to file their respective claims with the Clerk of this Court and to serve on
Case 1:20-cv-21092-CMA Document 5-1 Entered on FLSD Docket 03/13/2020 Page 3 of 4




  or mail to the attorneys for Plaintiffs copies thereof on or before _________________, and that all

  persons or corporations so presenting claims and desiring to contest the allegations of the Verified

  Complaint shall file an answer to the Verified Complaint in this Court and shall serve on or mail

  to the attorneys for the Plaintiffs copies thereof, or be defaulted.

          IT IS FURTHER ORDERED that a public notice of said Monition be given by publication

  as required by Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims of

  the Federal Rules of Civil Procedure and the Local Rules of the United States District Court for

  the Southern District of Florida, once each week for four successive weeks in the “Daily Business

  Review – Miami-Dade Edition” prior to the date fixed for the filing of claims in accordance with

  Supplemental Rule F and that not later than the date of the second weekly publication, a copy of

  said notice to be mailed by Plaintiffs to every person or corporation known by the Plaintiffs to have

  a claim against Plaintiffs arising out of the accident set forth in the Verified Complaint.

          IT IS FURTHER ORDERED that the commencement or further prosecution of any action,

  suit or proceeding in any court whatsoever, and the institution and prosecution of any suits, actions

  or legal proceedings, of any nature or description whatsoever, in any court whatsoever, except in

  these proceedings, in respect to any claim arising out of, or connected with the casualty set forth

  in the Verified Complaint herein, be and the same are hereby STAYED AND RESTRAINED until

  the final determination of this proceeding.

          IT IS FINALLY ORDERED that the service of this Order as a restraining order in this

  District may be made in the usual manner as any other district of the United States by delivery by

  the Marshal of the United States for such District of a certified copy of this Order on the person or

  persons to be restrained or to their respective attorneys, or alternatively, by mailing a conformed

  copy of it to the person or persons to be restrained or to their respective attorney.
Case 1:20-cv-21092-CMA Document 5-1 Entered on FLSD Docket 03/13/2020 Page 4 of 4




        DONE AND ORDERED in Chambers at Miami-Dade County, Florida this ____ day of

  March, 2020.


                                       _____________________________________
                                       CECILIA M. ALTONAGA
                                       UNITED STATES DISTRICT JUDGE
